     Case 1:03-md-01570-GBD-SN Document 4419 Filed 02/27/19 Page 1 of 2



                    THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK
__________________________________
IN RE:                            )
                                  )
TERRORIST ATTACKS ON              ) Civil Action No. 03 MDL 1570 (GBD)(SN)
SEPTEMBER 11, 2001                ) ECF Case
__________________________________)

  Memorandum of Points & Authorities in Support of Motion of Martin F. McMahon &
           Associates to Withdraw as Counsel for Defendant Dallah Avco

       Martin F. McMahon provides this memorandum of points and authorities and his attached

Affidavit to support his motion to allow him and his firm to withdraw as counsel for Defendant

Dallah Avco in the above-captioned matter pursuant to Southern District of New York Local Civil

Rule 1.4.

       Local Rule 1.4 provides that “an attorney who has appeared as attorney of record for a

party may be relieved . . . by order of the Court . . . . Such an order may be granted only upon a

showing by affidavit or otherwise of satisfactory reasons for withdrawal . . . .” Rule 1.16(c)(1) of

the New York State Rules of Professional Conduct contemplates potential withdrawal of counsel

where “withdrawal can be accomplished without material adverse effect on the interests of the

client”. Rule 1.16(c)(10) allows for withdrawal when “the client knowingly and freely assents to

termination of employment”.

       In compliance with Local Rule 1.4, Attorney McMahon has filed an affidavit discussing

the reasons for he and his firm’s withdrawal. In regard to Rule 1.16(c)(1), he and his firm’s

withdrawal will have no material adverse effect on the interests of the client, as the law firm of

MoloLamken LLP will continue to represent it and its interests. Lastly, in regard to Rule

1.16(c)(10), as attested to in his affidavit, Attorney McMahon has spoken with representatives for

Dallah Avco, who consented to his and his firm’s withdrawal.
     Case 1:03-md-01570-GBD-SN Document 4419 Filed 02/27/19 Page 2 of 2



       For all of the foregoing reasons, as well as those stated in the accompanying Motion to

Withdraw and Affidavit, Attorney McMahon and his law firm respectfully request that their

Motion to Withdraw be granted.



                                             Respectfully submitted,

                                             /s Martin McMahon ______
                                             Martin F. McMahon, Esq.
                                             Martin F. McMahon & Associates, PLLC
                                             1717 K Street, N.W., Suite 900
                                             Washington, D.C. 20006
                                             (202) 862 - 4343



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that I served the foregoing through the Court’s electronic

transmission facilities and emailed to my client, on the 27th day of February, 2019.

                                             /s Martin McMahon ___
                                             Martin F. McMahon, Esq.
